In action to recover for injuries sustained by plaintiff who was caught in the blades or arms of a revolving agitator in the interior of a truck loaded with liquid cement, judgment dismissing the complaint reversed on the law and a *721new trial granted, with costs to appellant to abide the event. Plaintiff was not guilty of contributory negligence as matter of law. There was a question of fact for submission to the jury as to negligence of defendant in failing to provide a safeguard against the blades and arms of the agitator within the body of the truck. Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ., concur.